Citation Nr: 1631900	
Decision Date: 08/10/16    Archive Date: 08/23/16

DOCKET NO.  12-03 685	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to service connection for a low back disability, to include status post lumbar fusion and hemilaminectomy with failed back surgery syndrome. 

2.  Entitlement to service connection for a neck disability, to include degenerative disc disease (DDD) of the cervical spine. 

3.  Entitlement to service connection for an acquired psychiatric disability (claimed as anxiety and depression).


REPRESENTATION

Appellant represented by:	Mississippi State Veterans Affairs Board


ATTORNEY FOR THE BOARD

Patricia Veresink, Counsel

INTRODUCTION

The Veteran served on active duty from July 1980 to April 1981.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from a June 2010 rating decision 

In February 2014 the Veteran testified via videoconference before a Veterans Law Judge.  Unfortunately, due to an equipment malfunction the recording was inaudible and a transcript could not be produced.  In March 2014 correspondence the Board offered the Veteran the opportunity to appear at a new hearing.  The Veteran requested another videoconference hearing and the Board remanded the case in February 2015 to schedule the Veteran for his requested hearing.  The hearing was scheduled in June 2016.  The Veteran did not appear at the hearing and did not request that the hearing be rescheduled.  Therefore, the Veteran's hearing request is considered withdrawn.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board notes that the record contains numerous treatment records indicating that the Veteran receives benefits from the Social Security Administration (SSA) due to his back disability.  The Veteran has asserted that he is not working due to pain from his back and that he receives disability benefits.  The claims file does not currently contain any SSA decisions or medical records.  Such should be requested on remand.  See Murincsak v. Derwinski, 2 Vet. App. 363, 370 (1992).  



Relevant ongoing medical records should also be requested.  38 U.S.C.A. § 5103A(c) (West 2014); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to provide the names and addresses of all medical care providers who have recently treated him for his claimed disabilities.  After securing any necessary releases, the AOJ should request any relevant records identified.  In addition, obtain updated VA treatment records.  If any requested records are unavailable, the Veteran should be notified of such.

2.  Attempt to obtain and associate with the claims file   all SSA records relating to his claim for Social Security disability benefits, to include the SSA decision and the medical records relied upon concerning the claim.  All attempts to obtain these records should be documented in the claims file, to include any negative responses.  If the records are unavailable, the Veteran should be notified of such.

3.  After undertaking the development above and any additional development deemed necessary, the Veteran's claims should be readjudicated.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and be given an appropriate period to respond thereto before the case is returned to the Board, if in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
K.A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




